DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to respond, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “111” as seen in Figures 1, 2, and 4-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one case”; the “at least on replaceable tool”, and the “at least one cosmetic tool disposed in said case” as all recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0006], Line 2, replace “patent1,021,9604B1” with “Patent No. 10,219,604 B1”  
Paragraph [0007], Line 2, replace “patent 2,019,0059557A1” with “Patent Application Publication No. 2019/0059557 (Kehoe et al.)”
Paragraph [0008] appears to be a duplicate of paragraph [0006]?
Paragraph [0010], Line 2, replace “patent 2,012,0255572A1” with “Patent Application Publication No. 2012/0255572 A1”
Paragraph [0012], Line 2, replace “patent 2,015,0257508” with “Patent Application Publication No. 2015/0257508 A1”
Paragraph [0045] states “hanging slots 103”. However, reference numeral 103 appears to be pointing to a bottom panel? Not clear as to how reference 103 is identifying “slots”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 1 recites “all-inclusive”. However, it is indefinite as to what is implied by the term “all-inclusive”? Applicant is reminded that claims must be definitive in scope and cannot contain claim language which does not have a definitive meaning/scope. In this instance, as the phrase “all-inclusive” does not appear to have a clear definition, the examiner notes that the applicant can overcome this rejection by removing the phrase “all-inclusive” from the claim language.
Claim 1, Line 3 recites “at least one case”. However, the examiner notes that the specification appears to reference different “cases” such as a multitude of prior art “cases”, a “bottom case 101” as described in paragraph [0045], and the “palette case” as described in paragraph [0047]. Thus, leaving it indefinite and unclear as to what is meant by the term “case” as recited in line 3 of claim 1? Additionally, Lines 4-5 of claim 1 go on to recite “at least one carrying case”, thus leaving it indefinite and unclear as to whether the “at least one carrying case” of lines 4-5 is the same element as the “at least on case” of line 3, or whether a different element is being recited? Further confusion when claim 1 later recites “the magnetic shelf” in line 8 of claim 1. I.e., is the “magnetic shelf” which is also described in the specification meant to be the “case” or some other claim element as at least paragraph [0045] describes element “101” as a “case” which appears to be part of the “magnetic shelf”? 
Regarding claim 1, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To overcome this rejection, the examiner recommends replacing the phrase “can be” with “configured to be”.
Claim 1 recites the limitation "the wall” in Line 8.  There is insufficient antecedent basis for this limitation in the claim. The term “antecedent basis” means that anytime an element of the claim is first introduced, it should be preceded by one of “a”, “an” or nothing, with each subsequent use of that element preceded by one of “the” or “said.” For example, in this instance as line 8 is the first time the element “wall” has been introduced within the claim, it should be replaced with “a wall”, with each subsequent reference to the “wall” in the claim being “the wall” or “said wall.” 
Claim 1 recites the limitation "the left” in Line 12.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase "the left” with "a left”.
Claim 1 recites the limitation "the right” in Line 12.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase "the right” with "a right”.
Claim 1, Line 13 recites “the magnetic palette.” However, the examiner again notes that the specification appears to reference different “palettes” such as a “palette container 100” as described in paragraph [0045], the “eyelashes extension palette 100” as described in paragraph [0045]; and the “palette case 100” as described in paragraph [0046]. Thus, leaving it indefinite and unclear as to what is meant by the term “magnetic palette” as recited in line 13 of claim 1? 
Claim 1 recites the limitation "the magnetic portion” in Line 13.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase "the magnetic portion” with "a magnetic portion”.
Claim 1, Last two lines end with “wall mounted shelf; and…” However, the examiner notes that claims should always end in a period (.) to indicate the end of the claim. However, the above noted end of claim 1 appears to have no official ending, and thus it is indefinite and unclear as to whether the applicant has inadvertently left something out of claim 1 at the end?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood in view of the 112 rejections above, claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,204,776 (Brown et al.) in view of U.S. Patent No. 1,666,116 (Bunnell) and DE 202014006421 (Wesener).
Regarding Claim 1, Brown et al. teaches: Claim 1 - an all-inclusive system for organizing, storing and using interchangeable eyelash extension tools, comprising: an acrylic magnetic shelf (11) for/capable of supporting eyelash extension palettes and eyelash tools and which can be mounted on the wall; the magnets (25) on the wall mounted shelf (11) for/capable of supporting additional eyelash extension and eyebrow tools; the magnetic shelf (11) gets mounted to the wall with two screws one each of its side where one is on the left and other on the right (at holes (14/15)); a magnetic palette is capable of sticking to a magnetic portion (25) of wall mounted shelf (11), (Figure 1 shown below).

    PNG
    media_image1.png
    291
    232
    media_image1.png
    Greyscale

Brown et al. does not teach: a) at least one case; b) at least one replaceable eyelash extension tool set disposed in said at least one carrying case; and c) at least one cosmetic tool disposed in said case (Claim 1). However, Bunnell teaches: Claim 1 - a) at least one case (10); b) at least one replaceable eyelash extension tool set (20) disposed in said at least one carrying case (10); and c) at least one cosmetic tool (17) disposed in said case (10), (Figures 1-6). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Brown et al. to have a) at least one case; b) at least one replaceable eyelash extension tool set disposed in said at least one carrying case; and c) at least one cosmetic tool disposed in said case (Claim 1) as taught by Bunnell as evidenced by DE 202014006421 (Wesener) which teaches it being well known to place grooming tools (5-7) on magnets (2) on a tray (1), (Figures 1 and 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649